Matter of Tsulyn A. (Deborah A.) (2015 NY Slip Op 02472)





Matter of Tsulyn A. (Deborah A.)


2015 NY Slip Op 02472


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-04375
 (Docket No. NN-13170-09)

[*1]In the Matter of Tsulyn A. (Anonymous). Westchester County Department of Social Services, respondent; 
andDeborah A. (Anonymous), appellant.


George E. Reed, Jr., White Plains, N.Y., for appellant.
Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Christopher J. Inzero of counsel), for respondent.
Martin & Colin, P.C., White Plains, N.Y. (Lisa F. Colin of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Westchester County (Stephanie J. Lammers, Ct. Atty. Ref.), entered January 23, 2014. The order, insofar as appealed from, after a permanency hearing, continued the permanency goal of adoption with regard to the subject child.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court's determination that continuing the permanency goal of adoption was in the best interests of the subject child had a sound and substantial basis in the record (see Matter of Duane S. Jr., [Duane S.], 103 AD3d 645; Matter of Acension C.L. [Jesate J.], 96 AD3d 1059, 1060).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court